Citation Nr: 1038255	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  08-19 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  For the period prior to November 3, 2008, entitlement to an 
initial evaluation in excess of 30 percent disabling for 
posttraumatic stress disorder (PTSD).

2.  For the period beginning on November 3, 2008, entitlement to 
an initial evaluation in excess of 50 percent disabling for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to October 
1969.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veteran's Affairs (VA) regional office (RO) located in 
Muskogee, Oklahoma that granted the Veteran's claim for service 
connection for PTSD and assigned an initial evaluation of 30 
percent disabling, effective April 11, 2005.  The Board notes 
that a December 2008 RO decision granted a higher initial rating 
of 50 percent disabling, effective November 3, 2008, and the 
Veteran continued his appeal.  

In September 2010, the Veteran testified at a videoconference 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of the proceeding is associated with the claims file.


FINDINGS OF FACT

1.  For the period prior to November 3, 2008, the Veteran's 
service-connected PTSD was manifested by symptoms of depressed 
mood, anxiety, difficulty concentrating, impaired impulse control 
(such as unprovoked irritability), increased startle response, 
and difficulty adapting to stressful circumstances.

2.  For the beginning on November 3, 2008, the Veteran's service-
connected PTSD was manifested by symptoms of depressed mood, 
anxiety, difficulty concentrating, impaired impulse control (such 
as unprovoked irritability), increased startle response, 
difficulty adapting to stressful circumstances, and panic attacks 
more than once per week.


CONCLUSIONS OF LAW

1.  For the period prior to November 3, 2008, the criteria for an 
evaluation for PTSD of 50 percent disabling, but no more, have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.3, 4.130, Diagnostic Code 9411 (2010).

2.  For the period beginning on November 3, 2008, the criteria 
for an evaluation for PTSD in excess of 50 percent disabling have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for increased initial ratings 
for PTSD, VA has met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 
5106 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.326(a) 
(2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required to 
"notify the claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not previously 
provided . . . that is necessary to substantiate the claim."  38 
U.S.C.A. § 5103(a)(1) (West Supp. 2009).  As part of that notice, 
VA must "indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary . . will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 
2009).  

For initial rating claims, where service connection has been 
granted and the initial rating has been assigned, the claim of 
service connection has been more than substantiated, as it has 
been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer 
required since the purpose that the notice was intended to serve 
has been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect 
as to 38 U.S.C.A. § 5103(a) notice is non-prejudicial.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).

The Board also concludes that VA's duty to assist has been 
satisfied.  All of the Veteran's relevant VA treatment records 
have been associated with the claims file.  The Veteran has at no 
time referenced any outstanding records that he wanted VA to 
obtain.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of a veteran's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. § 3.327(a) (2010).

In July 2007, the Veteran was provided with a VA examination 
relating to his original claim for service connection for PTSD.  
In November 2008, the Veteran was provided with another VA 
examination relating to his claim for a higher initial 
evaluation.  Subsequently, in February 2010, the Veteran was 
provided with another VA examination relating to his claim.  
There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected diabetes mellitus since he was last examined.  See 38 
C.F.R. § 3.327(a) (2010).  In fact, the Board notes that, at the 
Board hearing, the Veteran noted that his PTSD has remained the 
same when asked if it had worsened.  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate examination was conducted.  
VAOPGCPREC 11-95.  The Board finds the above VA examination 
reports to be thorough, complete, and adequate upon which to base 
a decision with regard to this claim.  The VA examiners had an 
opportunity to personally interview and examine the Veteran, and 
their reports provide the information necessary to evaluate the 
Veteran's disability under the applicable rating criteria.  As 
such, the Board finds the examination reports to be adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports a claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2010).

A veteran's entire history is reviewed when making a disability 
determination.  38 C.F.R. § 4.1 (2010).  When a veteran timely 
appeals an initial rating for a service-connected disability 
within one year of the rating decision, VA must consider whether 
the veteran is entitled to "staged" ratings to compensate him 
for periods of time since the filing of his claim when his 
disability may have been more severe than others.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general rating 
formula for mental disabilities.  38 C.F.R. § 4.130 (2010).  
Ratings are assigned according to the manifestation of particular 
symptoms.  Notably, the term "such as" in 38 C.F.R. § 4.130 
precedes lists of symptoms that are not exhaustive, but rather 
serve as examples of the type and degree of symptoms and their 
effects that would justify a particular rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 38 C.F. 
R. § 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's disability that affect the level of occupational and 
social impairment, including, if applicable, those identified in 
the American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The criteria for a 30 percent rating are as follows:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal) due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a work-like setting); inability to establish and 
maintain effective relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are 
a scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF 
score is, of course, just one part of the medical evidence to be 
considered and is not dispositive.  The same is true of any 
physician's statement as to the severity of a disability.  It 
remains the Board's responsibility to evaluate the probative 
value of any doctor's opinion in light of all the evidence of 
record.

GAF scores from 51 to 60 represent moderate symptoms, such as 
flat affect and circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school function (such as few friends, conflicts with peers or 
coworkers).  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
other children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to function 
in almost all areas.  A score of 11 to 20 denotes some danger of 
hurting oneself or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) or 
occasional failure to maintain minimal personal hygiene (e.g., 
smears feces) or gross impairment in communication (e.g., largely 
incoherent or mute).  A GAF score of 1 to 10 is assigned when the 
person is in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  38 C.F.R. § 4.130 (incorporating by 
reference VA's adoption of the DSM-IV for rating purposes).

A.  Period prior to November 3, 2008

For the period from April 11, 2005 to November 2, 2008, the 
Veteran's PTSD is currently assigned a disability rating of 30 
percent under Diagnostic Code 9411.  The Veteran seeks a higher 
initial rating.

As an initial matter, the Board notes that the is no evidence of 
record of diagnosed PTSD or symptoms of PTSD prior to April 11, 
2005, the effective date for the Veteran's award of service 
connection for PTSD with a 30 percent disability rating.  In that 
regard, a March 2005 VA treatment record reflects that a PTSD 
screen was negative, as the Veteran denied having any experience 
so frightening, horrible, or upsetting that he had nightmares or 
intrusive thoughts that he tried to avoid, he denied being 
constantly on guard, watchful, or easily startled, and he denied 
feeling numb or detached from others, activities, or 
surroundings.

A month later, in an April 2005 informal claim for service 
connection for PTSD, the Veteran reported chronically waking his 
wife during the night due to "fighting" in his sleep, as well 
as anger problems with his wife, both of which symptoms he 
attributed to having incurred PTSD due to service.

The next mention of PTSD in the claims file, by a clinician or 
lay person, is a June 2006 VA treatment record, which reflects 
that the Veteran was diagnosed with PTSD after reporting symptoms 
of fighting in his sleep and nightmares of his combat 
experiences.

September 2006 through January 2010 VA treatment records reflect 
that the Veteran regularly attended PTSD support group meetings 
at the VA medical center.  For the most part, these records 
reflect that the Veteran either discussed his anger issues with 
his family and coworkers, or that he "did not share much at 
all."  See, e.g., VA Treatment Records, September 2006, April 
2007, June 2007, December, July 2007, November 2008, September 
2009.  

The Veteran also separately attended anger management classes at 
the VA medical center from April 2007 through December 2009.

A July 2007 VA examination report reflects that the Veteran 
reported having been employed with an electric company for 26 
years, and having been married for 31 years with four children 
(including two stepchildren).  The Veteran reported that he had 
his children and grandchildren over for dinner a few times a 
month, that he helped with household chores including laundry, 
cooking, and so forth, and that he enjoyed fishing two to three 
times per week.  He also reported attending church regularly, 
spending time with church friends, and that he was a song leader 
there (soloist).  Mental status examination findings noted 
include no impairment of thought process, no hallucinations or 
delusions, no abnormal behaviors, good hygiene, no suicidal or 
homicidal thoughts, good memory, no obsessive or ritualistic 
behaviors, normal speech, no panic attacks, no impulsive 
behavior, that he was able to carry on daily life in an adequate 
manner, that was able to establish and maintain social 
relationships with family and friends, work a 40-hour workweek.  
The examiner noted that the Veteran did experience depressed 
feelings, difficulty sleeping (4-5 hours per night), anxiety at 
times, an increased startle response, intrusive thoughts of his 
combat experiences, anger, and difficulty concentrating at times.  
A diagnosis of PTSD with a GAF score of 75 to 80 was recorded.  
The examiner further explained that the Veteran's PTSD caused 
social and occupational impairment with occasional decrease in 
work efficiency and intermittent ability to perform occupational 
tasks, although he noted that the Veteran was generally 
functioning satisfactorily.

A November 2007 VA treatment record reflects a diagnosis of a 
depressive disorder, as well as a history of PTSD.  The record 
reflects that the Veteran complained of difficulty dealing with 
stressful circumstances at work and at home.  He also reported 
symptoms of irritability, anger, and anxiety.  He also reported a 
sad mood.  No explanation was noted as to which symptoms were 
attributable to the Veteran's depressive disorder versus his 
history of PTSD.

April and October 2008 VA treatment records apparently prepared 
by the Veteran's primary care physician reflect that the 
Veteran's PTSD was noted as stable, and that the Veteran was 
"doing well" except for reporting experiencing flashbacks.

In light of the above, the Board finds that the Veteran's PTSD 
symptoms more nearly approximate a 50 percent rating, but 
certainly no more.  As noted above, the July 2007 VA examiner 
indicated that the Veteran experienced symptoms including 
depressed mood, anxiety, sleep impairment, and occasional 
decreases in work efficiency with intermittent periods of 
inability to perform occupational tasks.  Such symptoms and 
manifestations are consistent with the 30 percent rating criteria 
assigned under Diagnostic Code 9411.  He also appears to 
experience significant difficulty establishing and maintaining 
effective relationships, which is listed under the criteria for a 
50 percent rating, although the record prior to November 2008 
does not demonstrate other symptoms under that criteria, such as 
panic attacks, impaired speech, memory, or thought processes.  
Furthermore, several records also reflect, including the July 
2007 VA examination report, that the Veteran's symptoms included 
impaired impulse control (such as unprovoked irritability), which 
is listed among the criteria for a 70 percent rating.  In fact, a 
review of the Veteran's treatment records, particularly his PTSD 
group treatment records, shows that his anger and irritability 
were his primary complaint other than sleep impairment.  
Therefore, the Board finds that his symptoms more nearly 
approximate the next higher rating of 50 percent, but no more.  
Despite the evidence of impaired impulse control, however, the 
Board finds that a higher rating is certainly not warranted, as 
the Veteran was still employed full-time with the same company 
for 26 years, he was still married to his wife of 31 years, 
regularly attended church, and spent time with his children and 
grandchildren.  Moreover, the Board notes that the July 2007 VA 
examiner noted the Veteran's GAF score as being between 75 and 
80, which suggests only mild symptoms.  Thus, the greater weight 
of evidence is against finding that his disability is so severe 
as to result in deficiencies in most areas, such as work, family 
relations, judgment, thinking or mood.

The Board acknowledges all of the Veteran's lay contentions, 
including that his symptoms were worse than those recorded by the 
July 2007 VA examiner (essentially alleging that the examination 
was inadequate), and that he had fewer friends than the eight to 
ten noted in the examination report.  The Board notes, however, 
that none of the other treatment records for this period, 
including several relating specifically to treatment of the 
Veteran's PTSD, reflect any worse symptomatology than that 
reported to the July 2007 VA examiner.  Rather, these records 
appear consistent with each other and, as noted above, reflect 
that he was "doing well."  Therefore, the Board finds the 
Veteran's alleged inadequacies of the VA examination to lack 
probative value.  Moreover, the Board notes that, in this 
particular case, the discrepancy in the specific number of the 
Veteran's friends (such as one versus eight) at that time is not 
a factor that would sway the overall weight of the evidence so 
much as to warrant a higher evaluation for this period.

In summary, for the period prior to November 3, 2008, the Board 
concludes that a preponderance of the evidence is in favor of 
granting a higher rating for PTSD of 50 percent disabling, but no 
more.

B.  Period Beginning on November 3, 2008

For the period beginning on November 3, 2008, the Veteran's PTSD 
is currently assigned a disability rating of 50 percent under 
Diagnostic Code 9411.  The Veteran seeks a higher rating.

A November 3, 2008 VA examination report reflects that the 
Veteran reported experiencing difficulty sleeping, anger every 
day, irritability, anxiety, depressed mood, intrusive thoughts, 
increased startle response, and a loss of interest in activities.  
The Veteran also reported having suicidal thoughts, but denied 
having any actual intent.  The examiner noted that although the 
Veteran reported experiencing difficulty concentrating, on 
examination, he was able to remember all three words and showed 
adequate memory.  The examiner noted that the Veteran's PTSD 
significantly interfered with his social functioning.  The 
examiner also noted some impairment with the Veteran's 
occupational functioning, but, at the same time, also noted that 
the Veteran was only 22 months from retirement and that although 
he would get irritated with his coworkers, he reported that he 
was able to walk away and the had never been disciplined or 
missed work due to his PTSD.  The examiner diagnosed the Veteran 
with a major depressive disorder and with PTSD, noted as 
"mild," and recorded a GAF score of 55.

A November 2009 VA treatment record reflects that the Veteran was 
attending PTSD and anger management meetings, but denied 
experiencing any flashbacks.

In February 2010, the Veteran was provided with another VA 
examination.  He reported experiencing difficulty sleeping, 
intrusive thoughts, irritability with outbursts.  The Veteran 
reported that he had not lost any time at work due to his PTSD, 
and that he was going to retire because he was becoming 
increasingly frustrated with coworkers and management.  It was 
noted by the examiner that the Veteran's social functioning had 
not changed since the last VA examination.  The Veteran denied 
suicidal or homicidal ideation at this time, and no impairment in 
communication or thought processes was noted.  Also, the examiner 
noted that the Veteran remained married to his wife of 33 years, 
although he reported experiencing problems of getting angry with 
her and their daughter and grandchildren.  He also reported 
having completed anger management class.  The examiner recorded a 
diagnosis of PTSD and a GAF score of 59.  The examiner further 
noted that the Veteran's social and occupational functioning were 
moderately impaired and that he would lose his temper on a 
regular basis.

In light of the above, the Board finds that the preponderance of 
the medical evidence of record does not support an evaluation in 
excess of 50 percent.  The Veteran has not demonstrated, as a 
result of his service connected psychiatric disorder, 
occupational and social impairment with deficiencies in most 
areas as contemplated by the higher, 70 percent rating criteria, 
such as work, school, family relations, judgment, thinking, or 
mood.  Rather, while the November 2008 VA examiner noted that the 
Veteran had some occupational impairment, the Veteran reported 
that he was only 22 months from retirement, that he was able to 
walk away when he got irritated with his coworkers, and that he 
had never been disciplined.  Likewise, the February 2010 VA 
examiner, in opining that the Veteran experienced moderate 
occupational impairment, noted that the Veteran planned to retire 
soon (because he was irritated with his coworkers) and that he 
had never lost time at work due to his PTSD.

The Board recognizes that suicidal thoughts were reported during 
the earlier examination.  However, there is no evidence during 
either examination that his disability was manifested by speech 
that was intermittently illogical, obscure, or irrelevant; or 
near-continuous panic or depression so severe as to affect his 
ability to function independently, appropriately and effectively.  
As discussed, the evidence does consistently reveal impaired 
impulse control, but it is negative for evidence of spatial 
disorientation or neglect of personal appearance and hygiene.  
Certainly, he has difficulty with relationships, but it is clear 
that he does not have a complete inability to establish and 
maintain effective relationships.  For these reasons, the Board 
finds that his disability more closely approximates the criteria 
for a 50 percent, but no more.

Again, the Board acknowledges all of the Veteran's lay 
contentions, including that, as alleged with regard to the July 
2007 VA examination, both the November 2008 and the February 2010 
examinations were inadequate.  Again, however, the Board notes 
that while there are years of VA treatment records reflecting 
treatment for the Veteran's PTSD, he never reported any worse 
symptomatology than that reported to the examiners.  Rather, 
these records, as before with the earlier period on appeal, 
appear consistent with each other.  Moreover, in the context of 
this contention at the September 2010 Board hearing, the Veteran 
was provided with yet another opportunity to report all of his 
symptomatology.  He reported that he did have relationships with 
his siblings, and his children and grandchildren who regularly 
visited him, and that he was attending church and support groups.  
He also reported that he retired "because I wanted to" in May 
of 2010, not because he had to.  The Board does note that the 
Veteran reported experiencing "panic attacks" two to three 
times per week, which he had not previously reported to any of 
the VA examiners, as well as some tendency to isolate from 
others.  The Board, however, notes that experiencing panic 
attacks more than once a week is already contemplated by the 50 
percent rating criteria, and that although the Veteran reported 
that he isolates himself, at the same time, he acknowledged 
spending considerable time at church and with his family.  
Furthermore, while the Board does acknowledge that the Veteran 
reported suicidal thoughts but no intentions to the November 2008 
VA examiner, by contrast, the Board notes that just a month 
prior, the Veteran was noted on a VA treatment record relating to 
his PTSD to be doing well except for some flashbacks, and a PTSD 
group record dated in November 2008 reflects that the Veteran had 
nothing to share at the meeting.  He later denied any suicidal 
ideation at the more recent VA examination, which suggests that 
the symptomatology was an isolated incident, rather than 
representative of his disability throughout most of the period 
under consideration in this appeal.

In rendering this decision, the Board has taken into account the 
fact that the Veteran's GAF score was estimated to be between 55 
and 59 at the November 2008 and February 2010 VA examinations.  
According to the GAF scale, scores ranging from 51 to 59 indicate 
moderate difficulty in social and occupational functioning, which 
the Board finds is consistent with the 50 percent rating criteria 
under Diagnostic Code 9411.

In summary, for the period beginning on November 3, 2008, the 
Board concludes that a preponderance of the evidence is against 
granting an evaluation for PTSD in excess of 50 percent 
disabling.  The benefit of the doubt rule is not for application.  
See 38 U.S.C.A. § 5107(b).

C.  Extraschedular Consideration

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, for the reasons previously discussed, the Board 
concludes that the 50 percent rating assigned herein for the 
entire period on appeal more than adequately contemplates the 
degree of interference in social and work settings resulting from 
the Veteran's PTSD.  As the Veteran's PTSD has not necessitated 
frequent periods of hospitalization, has resulted in, at most, 
only mild-to-moderate interference with his occupational 
functioning (with no missed work and having recently retired 
"because I wanted to"), and has not otherwise rendered 
impractical the application of the regular schedular standards 
utilized to evaluate the severity of the disability, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  As noted by the Veteran himself at the February 2010 
Board hearing, he Veteran recently retired (after around 30 years 
of employment at the same job) "because he wanted to," and he 
repeatedly denied to VA examiners ever missing work due to his 
PTSD.


ORDER

For the period prior to November 3, 2008, entitlement to an 
evaluation of 50 percent for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary awards.

For the period beginning on November 3, 2008, entitlement to an 
evaluation in excess of 50 percent disabling for PTSD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


